Appellant purchased hogs of appellee Clarence Daggett of the value of $347.48 and of appellee Charles Daggett of the value of $421.24 giving checks respectively for said sums, signed: "Fred Goodnight (Printed), By S.J. Amos (Signed)."
These checks proved to be absolutely worthless and each of the appellees brought suit against appellant and Goodnight for the value of his hogs. The actions were consolidated, and there was a trial by the court with finding and judgment in favor of each of the appellees. The only error assigned is the action of the court in overruling appellant's motion for new trial, which presents the sufficiency of the evidence to sustain the decision of the court. Appellant contends that he was only the agent of a disclosed principal, and, as such, was not liable, while appellee contends that Goodnight and appellant were partners. There is some evidence to sustain appellee's contention and, under such circumstances, this court does not weigh it.
Affirmed.